Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.   Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021, has been entered.
 
DETAILED ACTION
This non-final Office action responds to claims submitted September 2, 2021.
Applicant added claim 15 and canceled claims 2-14.  Claims 1 and 15 are pending and have been examined.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 15: The claims recite a “lowest grade” and “lowest value” respectively.  The “lowest grade” and “lowest value” terms are relative terms which render the claims indefinite.  The “lowest grade” and “lowest value” terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101








35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 15: The claims recite a machine (e.g., “a system comprising…”), which is a statutory category of invention.  However, the claims also recite an abstract idea under step 2A prong one:
(Claim 1)
Re-determine a grade control signal at a scheduled time based on a time at which the grade control signal was first determined, the grade control signal based at least in part on an occurrence count of a lowest grade of an external grading resource…

Associate each of the external grading resources with one or more of the one or more resource effects; and 

Generate the grade control signal from the one or more of the one or more resource effects associated with each of the external grading resources.

(Claim 15)
Determine a grade of the property based at least in part on a weighted average of each received value of each received data structure;

Modify the grade based on a count of resource effects associated with a lowest value among all received values;

Scheduling, based on the timestamp, a time at which the modified grade should be automatically updated to an updated grade with updated data from each of the plurality of external grading resources.

The limitations recite a method for generating a score and grade for a real estate property title report.  This interpretation is consistent with the applicant's specification at paragraph 0003.  These methods are also fundamental economic practices and thus fall within the "certain methods of organizing human activity" group of abstract ideas.1  The 2  Finally, the examiner submits the “re-determine a grade control signal…,” “generate the grade control signal…,” “determine a grade…,” and “modify the grade…” limitations recite mathematical calculations.  This interpretation is consistent with applicant's specification at paragraphs 0087, 0088, and 0092.  The “mathematical concepts” group of abstract ideas include mathematical calculations.3  Therefore, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether the abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.4  The limitations from claim 1 recite data gathering and data output: “display one or more activation controls on a machine display,” “receive an input at the one of more activation controls,” “display one or more display activation controls on the machine display in response to the input, the one or more display activation controls comprising: a first activation control displaying a status of an external grading resource among one or more external grading resources,” “a second activation control displaying a grade control signal indicator,” “wherein at least one of the one or more display activation controls is configured to receive an update select one or more external control memory structures based on the update signal,” “send a second set of instruction to the selected external control memory structures to update at least one external grading resource stored in the one or more external control memory structures,” “update the second activation control based on the re-determined grade control signal,” “update the first activation control based on an updated status of at least one of the external grading resources,” “select the one or more external grading resources from a set of external grading resources,” “send a resource control signal to the one or more external memory structures, the resource control signal comprising a third set of instructions to retrieve external grading resources,” “receive the external grading resources,” and “convert the grade control signal into the display signal.”  The limitations from claim 15 recite data gathering and data output: “receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server,” “receive, as input from a plurality of external grading resources, two or more data structures each associated with a respective resource effect, each respective resource effect comprising a value corresponding to one of a legal status or physical status of the property,” “storing a timestamp at which the grade was modified,” “provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client,” and “provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface of the client.”  Data gathering and data output is insignificant extra-5
	The embodiment limitations of “a system comprising: a machine interface to ... a machine display … one or more external control memory structures … a machine controller to … a grading processor … and a resource effect control memory structure comprising the one or more resource effects” (claim 1) and “a system comprising: a server comprising a processing unit and a memory storing instructions configured to execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to…” (claim 15) also fail to integrate the abstract idea into a practical application.  Applicant’s specification teaches:
Paragraph 0066: FIG. 22 illustrates several components of an exemplary system 2200 in accordance with one embodiment.  In various embodiments, system 2200 may include a desktop PC, server, workstation, mobile phone, laptop, tablet, set-top box, appliance, or other computing device that is capable of performing operations such as those described herein.  In some embodiments, system 2200 may include many more components than those shown in FIG. 22.  However, it is not necessary that all of these generally conventional components be shown in order to disclose an illustrative embodiment.

Paragraph 0076: “Circuitry” in this context refers to ...  circuitry forming a general purpose computing device configured by a computer program (e.g., a general purpose computer configured by a computer program which at least partially carries out processes or devices described herein, or a microprocessor configured by a computer program which at least partially carries out processes or devices described herein), circuitry forming a memory device (e.g., forms of random access memory), or circuitry forming a communications device (e.g., a modem, communications switch, or optical-electrical equipment).

Neither the claims nor the specification discloses a particular machine.6  Instead, the specification merely describes generic computers, generic computer components, or a 7  These limitations describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.8  The embodiment limitations fail to meaningfully integrate the abstract idea into a practical application.  Therefore, the claims are directed to an abstract idea. 
	The claims do not recite additional elements that add significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.9  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”10  Examiner submits the limitations previously identified as reciting data gathering and data output also describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  These limitations do not provide significantly more than the abstract idea.  Furthermore, examiner reiterates the additional element of using a computer or processor to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
	Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract 

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski (Pub. No. 2005/0209872) in view of Frost (Pub. No. 2005/0273346) in view of Chan (US8452733).
With respect to claim 1: Szymanski discloses a system (See at least Paragraph 0003: “The present invention relates generally to title quality evaluation.  More specifically, the present invention relates to systems and methods for determining a score representative of the quality of title to property.”) comprising: 
	a machine interface to: display one or more activation controls on a machine display; receive an input at one of the one or more activation controls (See at least Paragraph 0012: “In some embodiments, a system for deriving a title score includes an interface to an external computer.  The interface is configured to receive a request for a title score relating to a parcel.  The system also includes a data extraction arrangement configured to extract data from documents related to the request, an output generation system configured to derive a title score using the documents and the interface configured to export the output to an external computer.”  See also Paragraph 0034: “At block 206, a search request is received.  In a specific embodiment, this comprises receiving a request via a network (e.g., the Internet, or other network represented by the network 106 of FIG. 1) from a user, such as one of the users 104 of FIG. 1.  The request may comprise one or more data elements on which the user would like to base the search.  Exemplary data elements include the property address, a legal description of the property, survey information (lot, block, subdivision, condo, section, township, etc.), the grantor or grantee in a property transaction, and the like….  The inputs may include: one or more property address that relate to the normalized property location; and/or one or more parcel identifiers that relate to the normalized property location.”);
	display one or more display activation controls on the machine display in response to the input, the one or more display activation controls comprising … a second activation control displaying a grade control signal indicator … convert the grade control signal into the display signal (See at least Paragraph 0122: “For example, the score could be provided as a grade (A-F) or as a score, much like a credit score 0-800.  The score could be made up of numerous components or pieces of the pie and weighting can be applied to any “slice” of the pie to come up with a score, based on the importance of each sub-component.  In addition to the score, notes could be provided for each section or slice to give further insight.”  See also Paragraph 0147: “Once calculated, the score may be displayed as part of the output presented to the user.  The score may be emailed, viewed on a website, faxed, or otherwise transmitted to the requester.  Conveniently, the score may be illustrated as a bar graph, vector, 
	a machine controller to … a grading processor to… (See at least Paragraphs 0025-0026: “The system 100 includes a host computer system 102….  In a specific embodiment, the host computer system 102 includes a workstation 108, a data storage arrangement 110, and an internal network 112 that allow the two to communicate.  The workstation 108 may be any computing device or combination of computing devices capable of performing the processes described herein.  The workstation 108 includes a processor and software that programs the processor to operate according to the teachings herein.  As is known in the art, the software may be stored on computer-readable media in the form of computer-executable instructions. In some embodiments, the software may reside on the storage arrangement 110….  The storage arrangement may be a server, or combination of servers having RAM, ROM, hard disk drives, optical drives, magnetic tape systems, and the like or any combination….  The host computer system 102 also may include network interfaces 116 (e.g., web server) that enable communication between the host computer system 102 and users 104.”):
	select the one or more external grading resources from a set of external grading resources; send a resource control signal to the one or more external control memory structures, the resource control signal comprising a third set of instructions to retrieve the external grading resources; receive the external grading resources (See at least Paragraph 0011: “The method may include receiving information from a public records database and using the information from the public records database to, at least in part, derive the title score.  The information from the public records database may include a selection from the group consisting of lien, its pendens, lien, judgment, bankruptcy, and foreclosure.  The public records database may include a tax assessor records database and the information from the public records database may include an assessed value of the parcel.  The method may include receiving information from an industry database and using the information from the industry database to, at least in part, derive the title score.  The industry database may be an insurance industry database and the information from the industry database may include information relating to insurance claims relating to the parcel.”  See also Paragraphs 0029, 0035, 0055, and 0056.);
	associate each of the external grading resources with one or more of one or more resource effects; and generate the grade control signal from the one or more of the one or more resource effects associated with each of the external grading resources … the grade control signal based at least in part on an occurrence count of a lowest grade of an externa grading resource stored in the one or more external control memory structures (See at least Paragraph 0059: “At block 214, a title score is calculated.  The title score may be any character or combination of characters … that provide an indication of the quality of title under examination.  In some embodiments, score components have weighting or importance factors or the like applied to them.  The factors may be customer defined and customer specific.  An embodiment of a process for calculating a title score is illustrated in FIG. 6, See also Paragraph 0118: “The process 600 begins at block 602 where a chain-of-title score is calculated.  In this embodiment, the chain-of-title score is a number from 0 to 40.  If the chain-of-title has no breaks and/or no incomplete conveyances back to a good stop (i.e., the current owner has “clear” title), then the score will be at the higher end of the range.  The score may be reduced for circumstances such as having a large number of links to a good stop, large numbers of parties to conveyances, non-standard conveyances, discrepancies with respect to name mismatches on deeds, related party conveyances, deed types (e.g., quit claim vs. warranty deed), state deed requirement non-adherence or adherence, and the like. Many other possibilities exist.”  See also Paragraph 0119: “At block 604, a score is calculated for encumbrances.  The encumbrances score is a number between 0 and 30 in this specific example.  A baseline score of 30 may be selected for unencumbered properties.  Each encumbrance may reduce the baseline score, the degree of reduction being determined by the type of encumbrance.  Thus, a mortgage may significantly reduce the score.  An allowance may be made if the mortgage is owed by the current owner.  Uncured liens, judgments, and the like may significantly reduce the score.   Liens beyond the statute of limitations for the jurisdiction, however, may not affect the score.  Unpaid or partially paid taxes also may affect the score negatively.  Many other examples exist.”  See also Paragraph 0121: “At block 608, a property condition score is calculated.  The property condition score is a number between 0 and 10 in this specific example.  The score may include information from an insurance industry database, which may include insurance claims that may have been filed on the property.  For example, if the property contains a structure which has been determined to have mold or termites, water damage, fire damage, or the like, then the score may be adjusted accordingly.  Many other examples may exist.”  See also Paragraphs 0007 and 0117.); and 
	a resource effect memory structure comprising the one or more resource effects (See at least Paragraph 0057: “A specific embodiment of an examination process is illustrated in FIG. 3 and will be described in more detail hereinafter.  Briefly, however, examination comprises evaluating the existing data set and assembling the requested output document or documents.  The examination process may be fully automated or may include a guided examination process.  The examination process may apply one or more rule sets that may be customer specific, task specific, geographically specific, or the like.”  See also Paragraph 0063: “The method begins at block 302.  At this location, an examination process is selected based on the request received at block 206 of FIG. 2.  The examination process and associated rules may be different, for example, depending on what type of output the user has requested….  Further still, a different process/rule set may be used if the user has merely requested a title score.  Many other examples are possible.”  See also Paragraphs 0073-0078.).  
	Szymanski does not explicitly teach the remaining limitations.  However, Frost discloses a first activation control displaying a status of an external grading resource among one or more external grading resources (See at least Paragraph 0162: “The website 410 preferably provides an alert to the member when a change occurs in the property’s status in a preliminary title report (e.g., change in ownership, notice of defaults, foreclosures, or the like).  In one embodiment, the alert may be presented in an alert web page displayed to a user upon logging into the website 410.”);
wherein at least one of the one or more display activation controls is configured to receive an update signal comprising a first set of instructions, which when executed, cause the system to: select one or more external control memory structures based on the update signal; send a second set of instructions to the selected external control memory structures to update at least one external grading resources stored in the one or more external control memory structures (See at least Paragraph 0150: “Preferably, the data management system 120 includes an update button that a user may select that causes the data management system 120 to request, from the XML Server 445, an XML update for one or more property files 130.  Alternatively, the data management system 120 can be configured to automatically and periodically request an XML update for each property file.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display the status of data elements and update property data files as described by Frost in Szymanski’s invention with the motivation of offering a system to “assist a member to know that the member’s property files 130 provide the most up-to-date information that is available” as taught by Frost over Szymanski.  Frost Paragraph 0155.
	The references do not explicitly teach the remaining limitations.  However, Chan discloses re-determine a grade control signal at a scheduled time based on a time at which the grade control signal was first determined (See at least Column 4, Lines 41-44: “The database system 200 further includes an update engine 208.  The update engine 208 determines if an attribute or item of data can be updated and updates the item of data in the database 206.”  See also Column 5, Lines 11-48: “The a time stamp data field 302, a date stamp data field 304, an out-of-date flag data field 306, an update flag data field 308, and/or a decay metric data field 310.”  See also Column 6, Lines 33-55: “A decay engine 205 (FIG. 2) retrieves the data stamp 304 (FIG. 3) and/or the time stamp 302 in step 404….  The decay engine 205 (FIG. 2) calculates the amount of time since a last update of an item of data (step 406).  The decay engine 205 (FIG. 2) retrieves a current date and time may then compare the current date and time to the retrieved date/time stamp.  The amount of time between the two dates and/or times is calculated.  For example, the decay engine 205 (FIG. 2) subtracts a value representing the date/time stamp from a value representing the current date and time….  The decay engine 205 (FIG. 2) can retrieve one or more decay rules from the decay rules database 214 (FIG. 2) (step 408).  The decay rules database 214 (FIG. 2) can include one or more calculations for determining the amount of decay.”  See also Column 7, Lines 64-65: “The update engine 208 (FIG. 2) compares the decay metric 310 (FIG. 3) to the threshold (step 508).”  See also Column 8, Lines 1-18: “If the decay metric 310 (FIG. 3) has crossed threshold, the method 500 flows YES to step 510.  If the decay metric 310 (FIG. 3) has not crossed the threshold, the method 500 flows NO to step 518 or, optionally, to step 504 to repeat the process for a different items of data.  The out-of-date flag 306 (FIG. 3) is set by the update engine 208 (FIG. 2) (step 510)….  In other embodiments, the update engine 208 (FIG. 2) sets the update flag 308 (FIG. 3) to acknowledge that the data is decayed and requires an update.  By setting the update 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also include technical features to update data at a scheduled time based on timestamps as described by Chan in the above combination of references with the motivation of offering a system that “provide[s] a database user with information about the how useful the database information is” as taught by Chan over the prior cited references.  Chan Column 11, Lines 38-40.
	Finally, the references do not explicitly teach the remaining limitations.  However, examiner submits the re-determine a grade control signal … update the second activation control based on the re-determined grade control signal; and update the first activation control based on an updated status of at least one of the external grading resources limitations recite the repetition of previously recited steps to generate a grade, display a grade, and display a status of an external grading resource.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to repeat the steps to generate and display a grade since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski in view of Rankin (Pub. No. 2011/0289010) and in view of Chan.
With respect to claim 15: Szymanski discloses a system (See at least Paragraph 0003: “The present invention relates generally to title quality evaluation.  More specifically, the present invention relates to systems and methods for determining a score representative of the quality of title to property.”) comprising:
	a server comprising a processing unit and a memory storing instructions configured to… (See at least Paragraphs 0025-0026: “The system 100 includes a host computer system 102….  In a specific embodiment, the host computer system 102 includes a workstation 108, a data storage arrangement 110, and an internal network 112 that allow the two to communicate.  The workstation 108 may be any computing device or combination of computing devices capable of performing the processes described herein.  The workstation 108 includes a processor and software that programs the processor to operate according to the teachings herein.  As is known in the art, the software may be stored on computer-readable media in the form of computer-executable instructions. In some embodiments, the software may reside on the storage arrangement 110….  The storage arrangement may be a server, or combination of servers having RAM, ROM, hard disk drives, optical drives, magnetic tape systems, and the like or any combination….  The host computer system 102 also may include network interfaces 116 (e.g., web server) that enable communication between the host computer system 102 and users 104.”):
	receive, as input, a property information signal identifying a property selected by a client communicatively coupled to the server (See at least Paragraph 0034: “At block 206, a search request is received.  In a specific embodiment, this comprises receiving a request via a network (e.g., the Internet, or other network 
	receive, as input from a plurality of external grading resources, two or more data structures each associated with a respective resource effect (See at least Paragraph 0011: “The method may include receiving information from a public records database and using the information from the public records database to, at least in part, derive the title score.  The information from the public records database may include a selection from the group consisting of lien, its pendens, lien, judgment, bankruptcy, and foreclosure.  The public records database may include a tax assessor records database and the information from the public records database may include an assessed value of the parcel.  The method may include receiving information from an industry database and using the information from the industry database to, at least in part, derive the title score.  The industry database may be an insurance industry database and the information from the industry database may include information relating to insurance claims relating to the parcel.”  See also Paragraph 0063: “The method begins at block 302.  At this location, an examination process is selected based on the request received at block 206 of FIG. 2.  The examination process and associated rules may be different, a different process/rule set may be used if the user has merely requested a title score.  Many other examples are possible.”  See also Paragraphs 0073-0078.),
	each respective resource effect comprising a value corresponding to one of a legal status or a physical status of the property, determine a grade of the property based at least in part on a weighted … of each received value of each received data structure; modify the grade based on a count of resource effects associated with a lowest value among all received values (See at least Paragraph 0059: “At block 214, a title score is calculated.  The title score may be any character or combination of characters … that provide an indication of the quality of title under examination.  In some embodiments, score components have weighting or importance factors or the like applied to them.  The factors may be customer defined and customer specific.  An embodiment of a process for calculating a title score is illustrated in FIG. 6, and will be described in more detail hereinafter.”  See also Paragraph 0118: “The process 600 begins at block 602 where a chain-of-title score is calculated.  In this embodiment, the chain-of-title score is a number from 0 to 40.  If the chain-of-title has no breaks and/or no incomplete conveyances back to a good stop (i.e., the current owner has “clear” title), then the score will be at the higher end of the range.  The score may be reduced for circumstances such as having a large number of links to a good stop, large numbers of parties to conveyances, non-standard conveyances, discrepancies with respect to name mismatches on deeds, related party conveyances, deed types (e.g., quit claim vs. warranty deed), state deed requirement non-adherence or adherence, and the like. Many other possibilities exist.”  See also Paragraph 0119: A baseline score of 30 may be selected for unencumbered properties.  Each encumbrance may reduce the baseline score, the degree of reduction being determined by the type of encumbrance.  Thus, a mortgage may significantly reduce the score.  An allowance may be made if the mortgage is owed by the current owner.  Uncured liens, judgments, and the like may significantly reduce the score.   Liens beyond the statute of limitations for the jurisdiction, however, may not affect the score.  Unpaid or partially paid taxes also may affect the score negatively.  Many other examples exist.”  See also Paragraph 0121: “At block 608, a property condition score is calculated.  The property condition score is a number between 0 and 10 in this specific example.  The score may include information from an insurance industry database, which may include insurance claims that may have been filed on the property.  For example, if the property contains a structure which has been determined to have mold or termites, water damage, fire damage, or the like, then the score may be adjusted accordingly.  Many other examples may exist.”  See also Paragraphs 0007 and 0117.);
	provide, as output after modifying the grade, the modified grade to the client for display by the client in a graphical user interface of the client (See at least Paragraph 0122: “For example, the score could be provided as a grade (A-F) or as a score, much like a credit score 0-800.  The score could be made up of numerous components or pieces of the pie and weighting can be applied to any “slice” of the pie to come up with a score, based on the importance of each sub-component.  In addition to the score, notes could be provided for each section or slice to give further insight.”  See also Paragraph 0147: “Once calculated, the score may be displayed as part of the output presented to the user.  The score may be emailed, viewed on a website, faxed, or otherwise transmitted to the requester.  Conveniently, the score may be illustrated as a bar graph, vector, matrix, or the like, that provides a total score, as well as each subcategory score.  Further, details may be provided explaining the reasoning for the score, along with a legend for each category and subcategory so it is clear to the receiver where the score fits on the overall scale and what the score means.  One example of such a graph is illustrated in FIG. 7.”).
	Although Szymanski teaches “score components have weighting or importance factors or the like applied to them,” the reference does not explicitly teach the remaining limitations.  However, Rankin discloses calculating a weighted average (See at least Paragraph 0061: “In another implementation, the overall rating indicator 176 may be determined by values entered to the rating indicators, such as reflecting an average, weighted average, and/or the link of the values of those indicators.”).
	Rankin could modify Szymanski’s invention to include technical features to calculate the average of the weighted score components previously disclosed in Szymanski.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to derive the weighted average of factors as disclosed by Rankin in Szymanski’s invention.  As demonstrated by Rankin, it is within the capabilities of one of ordinary skill in the art to include such features in Szymanski’s invention with the predictable result of calculating a title score as needed in Szymanski at Paragraph 0059.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
execute an instance of an operating system over which an application can be instantiated by the processing unit, the application configured to… (See at least Column 9, Lines 21-40: “The system may also include one or more server computers 602, 604, 606 which can be general purpose computers, specialized server computers….  The Web server can be running an operating system including any of those discussed above, as well as any commercially-available server operating systems.  The Web server can also run any of a variety of server applications and/or mid-tier applications, including HTTP servers, FTP servers, CGI servers, database servers, Java® servers, business applications, and the like.”);
	storing a timestamp at which the grade was modified (See at least Column 5, Lines 11-48: “The data structure 300 contains data associated with data decay.  The data 300 can be associated with an item of data or a relationship between two or more items of data….  The decay data 300 can include one or more of, but is not limited to, a time stamp data field 302, a date stamp data field 304, an out-of-date flag data field 306, an update flag data field 308, and/or a decay metric data field 310.  These fields are described hereinafter.  A time stamp data field 302 may include the time of day that a data attribute was stored or updated.  The time stamp data field 302 is the hour, minute, and second that a data item was created.  The time stamp data field 302 includes a time stamp for when the data was first stored and one or more time stamps for when the data was updated.  Thus, the time stamp data field 302 can include a log of time stamps representing a list of changes for the data item….  A date stamp data field 304 may include the day of the year that a data attribute was stored or updated.  
	scheduling, based on the timestamp, a time at which the modified grade should be automatically updated to an updated grade with an updated data from each of the plurality of external grading resources (See at least Column 6, Lines 33-55: “A decay engine 205 (FIG. 2) retrieves the data stamp 304 (FIG. 3) and/or the time stamp 302 in step 404….  The decay engine 205 (FIG. 2) calculates the amount of time since a last update of an item of data (step 406).  The decay engine 205 (FIG. 2) retrieves a current date and time may then compare the current date and time to the retrieved date/time stamp.  The amount of time between the two dates and/or times is calculated.  For example, the decay engine 205 (FIG. 2) subtracts a value representing the date/time stamp from a value representing the current date and time….  The decay engine 205 (FIG. 2) can retrieve one or more decay rules from the decay rules database 214 (FIG. 2) (step 408).  The decay rules database 214 (FIG. 2) can include one or more calculations for determining the amount of decay.”  See also Column 7, Lines 64-65: “The update engine 208 (FIG. 2) compares the decay metric 310 (FIG. 3) to the threshold (step 508).”  See also Column 8, Lines 1-18: “If the decay metric 310 (FIG. 3) has crossed threshold, the method 500 flows YES to step 510.  If the decay metric 310 (FIG. 3) has not crossed the threshold, the method 500 flows NO to step 518 or, optionally, to step 504 to repeat the process for a different items of data.  The out-of-date flag 306 (FIG. 3) is set by the update engine 208 (FIG. 2) (step 510)….  In other 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to execute an operating system in a server (e.g., servers disclosed in Szymanski) as taught by Chan in the combination of references.  As demonstrated by Chan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of implementing a system “for evaluating the quality of title relating to property” as needed in Szymanski at Paragraph 0009.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also include technical features to store timestamps and schedule data updates based on timestamps as taught by Chan in the combination of references with the motivation of offering a system that “provide[s] a database user with information about the how useful the database information is” as taught by Chan over the prior cited references.  Chan Column 11, Lines 38-40.
	Finally, although Szymanski teaches “the score may be displayed as part of the output presented to the user,” the references do not explicitly disclose provide, as output after updating the modified grade, the updated grade to the client for updating the graphical user interface.  However, the limitation recites the repetition of St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments










Applicant's arguments filed September 2, 2021, have been fully considered but they are not persuasive. 
Regarding the §112 rejections: Applicant asserts the amendment renders the claim definite.  Remarks 4.  Examiner disagrees.  The amended claims 1 and 15 recite “the grade control signal based at least in part on an occurrence count of a lowest grade of an external grading resource…” and “modify the grade based on a count of resource effects associated with a lowest value among all received values.”  Examiner reiterates the specification does not provide a standard for ascertaining the requisite degree.  The specification does not explicitly define what constitutes a low grade or a lowest grade.  Neither the amendment nor the applicant’s remarks explicitly address or rebut this issue.  Therefore, examiner maintains the rejections.
Regarding the §103 rejections: Examiner revised the prior art rejections in light of the applicant’s amendments.  The applicant’s arguments have been considered but are deemed moot because they do not apply to any of the references being used in the current rejection.

	Conclusion



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Fries (Pub. No. 2003/0036922) discloses “the rules optionally and preferably generates a score or grade for the parcel….  For example, low scores or grades may be indicative of problems….  Any of the scores may be accumulated, or alternatively and optionally the system may be given a final score if only one of the rules yields a high-scoring result.”  Paragraph 0037.
	(B)	Cagan (Pub. No. 2006/0015357) discloses “in the first step, the scheduled update request 158 is made.  This request will be based upon a predetermined schedule set by an authorized user.  The scheduled update request 158 requests a new valuation for every property in the geographic region from the automated valuation model.  In the second step, the automated valuation model provides a valuation 160 for each requested property and in the third step the data stratum is updated 162 with the new valuations for every property in the geographic region.  Finally, the data stratum is saved for later use 164.”  Paragraph 0050.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].  
        2 Id.  
        3 Id.
        4 Id. at 55.
        5 Id.
        6 MPEP §2106.05(b).  
        7 Id.  
        8 Id.  
        9 MPEP §2106.05(d)(II).  
        10 Id.